





JACOBS ENGINEERING GROUP INC.
EXECUTIVE SEVERANCE PLAN
1.Purpose. The purpose of this Jacobs Engineering Group Inc. Executive Severance
Plan (this “Plan”) is to retain certain senior executives of the Company by
reason of providing appropriate severance benefits and to ensure their continued
dedication to their duties, including in the event of a Change in Control (as
defined in Section 24 below).
2.    Eligible Participants. Employees participating in the Plan (each, a
“Participant”) will be those senior executives who are selected by the Human
Resource and Compensation Committee of the Company’s Board of Directors (the
“Committee”) in its sole discretion and designated as a Participant. In the
Committee’s discretion, Participants may be designated to participate in the
Plan with respect to the payments and benefits under either (or both) of
Section 3(a) (“Qualifying Termination – No Change in Control”) or Section 3(b)
(“Qualifying Termination After a Change in Control”), in each case on a
standalone, immediate and/or delayed basis.
3.    Payments Upon a Qualifying Termination of Employment.
(a)    Qualifying Termination – No Change in Control. If, prior to or more than
two (2) years following a Change in Control, the employment of the Participant
is terminated under circumstances constituting a Qualifying Termination, then,
subject to the Participant’s execution of a Release as set forth in Section 4
below, the Company shall provide to the Participant:
(i)    a lump sum cash payment equal to the result of multiplying the
Participant’s applicable Severance Multiple (see Exhibit A to this Plan, Table
2) by the sum of (x) the Participant’s Base Salary and (y) the Participant’s
Target Annual Incentive Award;
(ii)     a lump sum cash payment equal to the result of multiplying the
Participant’s applicable Severance Multiple (see Exhibit A to this Plan, Table
2) by the annual premium that would be payable for the continued receipt of
financial planning services which the Participant receives as of immediately
prior to his or her Date of Termination;
(iii)    a lump sum cash payment equal to the result of multiplying the
Participant’s applicable Severance Multiple (see Exhibit A to this Plan, Table
2) by the annual COBRA premium that would be payable by the Participant for
continued participation in the Company’s group health plans in which the
Participant participates immediately prior to his or her Date of Termination;
and
(iv)    the Participant’s unvested and outstanding Company equity awards (or
equity awards issued to the Participant in replacement of such Company equity
awards in connection with a Change in Control) that are scheduled to vest within
the nine (9) month period following the Date of Termination shall continue to
vest in accordance with their original vesting schedule irrespective of the
termination of the Participant’s employment (subject, for the avoidance of
doubt, to the satisfaction of any applicable performance criteria).
The cash payments specified in paragraphs (i), (ii) and (iii) of this
Section 3(a) shall be paid within ninety (90) days following the Date of
Termination; provided that if the full release review and revocation period
described in Section 4 of this Plan spans two calendar years, then the payment
shall be made in the second calendar year.







--------------------------------------------------------------------------------




(b)    Qualifying Termination After a Change in Control. If, during the two
(2)-year period following a Change in Control, the employment of the Participant
is terminated under circumstances constituting a Qualifying Termination, then,
subject to the Participant’s execution of a Release as set forth in Section 4
below, the Company shall provide to the Participant:
(i)    a lump sum cash payment equal to the result of multiplying the
Participant’s applicable Severance Multiple (see Exhibit A to this Plan, Table
1) by the sum of (x) the Participant’s Base Salary and (y) the Participant’s
Target Annual Incentive Award;
(ii)    a lump sum cash payment equal to the Participant’s Target Annual
Incentive Award, multiplied by a fraction the numerator of which shall be the
number of days the Participant was employed by the Company during the fiscal
year in which the Date of Termination occurred and the denominator of which is
365;
(iii)    a lump sum cash payment equal to the result of multiplying the
Participant’s applicable Severance Multiple (see Exhibit A to this Plan, Table
1) by the annual premium that would be payable for the continued receipt of
financial planning services which the Participant receives as of immediately
prior to his or her Date of Termination, and
(iv)    a lump sum cash payment equal to the result of multiplying the
Participant’s applicable Severance Multiple (see Exhibit A to this Plan, Table
1) by the annual COBRA premium that would be payable by the Participant for
continued participation in the Company’s group health plans in which the
Participant participates immediately prior to his or her Date of Termination.
The cash payments specified in paragraphs (i), (ii), (iii) and (iv) of this
Section 3(b) shall be paid within ninety (90) days following the Date of
Termination; provided that if the release review and revocation period described
in Section 4 of this Plan spans two calendar years, then the payment shall be
made in the second calendar year. The treatment of any Company equity awards (or
equity awards issued to the Participant in replacement of such Company equity
awards in connection with the Change in Control) that remain outstanding and
unvested as of the Date of Termination shall be governed by the Company’s 1999
Stock Incentive Plan (or any successor plan) and any award agreements
thereunder.
(c)    Except as otherwise expressly provided pursuant to this Plan, this Plan
shall be construed and administered in a manner which avoids duplication of
compensation and benefits which may be provided under any other plan, program,
policy or other arrangement or individual contract or under any statute, rule or
regulation. In the event a Participant is covered by any other plan, program,
policy, individually negotiated agreement or other arrangement, in effect as of
his or her Date of Termination, that may duplicate the payments and benefits
provided for in this Section 3, the Committee is specifically empowered to
reduce or eliminate the duplicative benefits provided for under the Plan.
4.    Release. A Participant’s receipt of payments and benefits under Section 3
above will be conditioned on the Participant’s execution of a Waiver and General
Release of claims in a form acceptable to the Company (a “Release”), which shall
be provided to the Participant no later than ten (10) business days after the
Date of Termination and must be executed by the Participant within the
forty-five (45) day review period, not be revoked by the Participant within the
seven (7) day revocation period, and become effective by the Participant by the
fifty-second (52nd) day following Participant’s receipt of the Release.
5.    Withholding Taxes. The Company shall withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.


-2-



--------------------------------------------------------------------------------




6.    Expenses. If any contest or dispute shall arise under this Plan involving
termination of a Participant’s employment with the Company or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof, each party shall be responsible for its own legal fees and related
expenses, if any, incurred in connection with such contest or dispute.
7.    No Guarantee of Continued Employment. The Participant agrees and
understands that his or her employment with the Company is at-will. Nothing in
this Plan will be deemed to entitle the Participant to continued employment with
the Company or its Subsidiaries or affect any right the Company has to terminate
or alter the terms and conditions of the Participant’s employment with the
Company.
8.    Restrictive Covenants.
(a)    Confidential Information. The Participant agrees and understands that in
the Participant’s position with the Company, the Participant will be exposed to
and will receive information relating to the confidential affairs of the Company
and its affiliates, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and its affiliates and other forms of information considered by the
Company and its affiliates to be confidential or in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) (collectively, the “Confidential Information”). Confidential
Information shall not include information that is generally known to the public
or within the relevant trade or industry other than due to the Participant’s
violation of this Section 8 or disclosure by a third party who is known by the
Participant to owe the Company an obligation of confidentiality with respect to
such information. The Participant agrees that at all times during the
Participant’s employment with the Company and at all times thereafter, the
Participant shall not disclose such Confidential Information, either directly or
indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”) without the prior written consent of the Company and shall not
use or attempt to use any such information in any manner other than in
connection with the Participant’s employment with the Company, unless required
by law to disclose such information, in which case the Participant shall provide
the Company with written notice of such requirement as far in advance of such
anticipated disclosure as possible. This confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Participant’s employment with the Company, the Participant shall promptly supply
to the Company all property, keys, notes, memoranda, writings, lists, files,
reports, customer lists, correspondence, tapes, disks, cards, surveys, maps,
logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Participant
during or prior to the Participant’s employment with the Company, and any copies
thereof in the Participant’s (or capable of being reduced to the Participant’s)
possession.
Notwithstanding the foregoing, nothing herein shall prevent the Participant from
disclosing Confidential Information to the extent required by law. Additionally,
nothing herein shall preclude the Participant’s right to communicate, cooperate
or file a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise make disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower or similar provisions of any
such law or regulation; provided that in each case such communications and
disclosures are consistent with applicable law. Notwithstanding the foregoing,
the Participant agrees to waive the Participant’s right to recover monetary
damages in connection with any charge, complaint or lawsuit filed by the
Participant or anyone else on the Participant’s behalf (whether involving a
governmental entity or not); provided that the Participant is not agreeing to
waive, and this Agreement shall not be read as requiring the Participant to
waive, any right the Participant may have to receive an award for information
provided to any Governmental Entity.


-3-



--------------------------------------------------------------------------------




Pursuant to 18 U.S.C. § 1833(b), Participant acknowledges that Participant will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret if he/she (i) makes such disclosure in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) such
disclosure was made in a complaint or other document filed in a lawsuit or other
proceeding if such filing is made under seal. Participant understands that if
Participant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Participant may disclose the trade secret to
Participant’s attorney and use the trade secret information in the court
proceeding if Participant (x) files any document containing the trade secret
under seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Plan, or any other Plan that Participant has with the
Company, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section.
(b)    Non-Competition. If a Participant’s employment is terminated in
accordance with Section 3 of this Plan, then, during the one-year period
immediately following such Participant’s Date of Termination (the “Restricted
Period”), such Participant shall not, directly or indirectly, own, manage,
operate, join, control, participate in, consult with, render services for, be
employed by or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that, in no event shall (i) ownership by the
Participant of two percent (2%) or less of the outstanding securities of any
class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Section 8(b), so long as the Participant does not have, or exercise, any rights
to manage or operate the business of such issuer other than rights as a
shareholder thereof or (ii) being employed by an entity, standing alone, be
prohibited by this Section 8(b), so long as the entity has more than one
discrete and readily distinguishable part of its business and the Participant’s
duties are not at or involving the part of the entity’s business that is
actively engaged in a Restricted Enterprise. For purposes of this paragraph,
“Restricted Enterprise” shall mean any Person that is engaged, directly or
indirectly, in (or intends or proposes to engage in, or has been organized for
the purpose of engaging in) a business that is in competition with the Business
(as defined below) or any other business of the Company or any of its affiliates
in any country or territory in which the Company or any of its affiliates
markets any of its services or products or has plans to begin marketing any of
its services or products in such country or territory. During the Restricted
Period, upon request of the Company, the Participant shall notify the Company of
the Participant’s then-current employment status. For purposes of this
Agreement, “Business” shall mean the business of engineering, construction,
consulting, design, design-build, procurement, operations and management,
program management and technical services for national and local governments
and/or private clients.
(c)    Non-Solicitation. During the Restricted Period, a Participant shall not,
directly or indirectly (including through another entity), (i) induce or attempt
to induce any employee or independent contractor of the Company or any of its
Subsidiaries to leave the employ of the Company or such Subsidiary, or in any
way interfere with the relationship between the Company and any of its
Subsidiaries and any employee or independent contractor thereof, (ii) hire any
person who was an employee or independent contractor of the Company or any of
its Subsidiaries within 12 months prior to the date of hire, or (iii) solicit or
attempt to solicit or induce or attempt to induce any joint venture partner,
customer, supplier, licensee or other business relation (including teaming
arrangements) of the Company or any of its Subsidiaries to transact business
with a Restricted Enterprise or to cease doing business with the Company or such
Subsidiary or in any way interfere with the relationship between any such joint
venture partner, customer, supplier, licensee or business relation and the
Company and any Subsidiary.
(d)    Non-Disparagement. In the event a Participant’s employment is terminated
in accordance with Section 3 of this Plan, the Participant shall not, after the
Date of Termination, make any statement that would libel, slander, criticize,
ridicule or disparage the Company, any of its Subsidiaries or their respective
past or present officers, directors, employees, managers, members or agents.
Nothing herein shall prevent such Participant


-4-



--------------------------------------------------------------------------------




from responding accurately and fully to any question, inquiry or request for
information when required by legal process; provided, however, that the
Participant shall provide the Company with reasonable prior written notice
before responding to such a question, inquiry or request, unless such notice to
the Company is prohibited under applicable law.
(e)    Enforcement. If, at the time of enforcement of this Section 8, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because each Participant’s services are unique, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Section 8. Therefore, in the event a breach or threatened breach of this
Section 8, the Company and its Subsidiaries and any of their respective
successors and assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).
(f)    Recoupment; Cessation of Obligations. If a Participant materially
breaches Section 8(a), 8(b), 8(c) or 8(d) hereof during the Restricted Period,
the Company will have the right to recoup from the Participant all payments and
benefits (or the value thereof as determined by the Committee in its sole
discretion) provided to such Participant under this Plan and any obligation of
the Company to make or provide any payments or benefits under this Plan will
cease.
(g)    Extension of Restricted Period. The Restricted Period shall be tolled for
any period during which the Participant is in breach of any of Sections 8(b) or
(c) hereof.
9.    Section 280G of the Code.
(a)    In the event that any payments or benefits (whether under this Plan or
otherwise) payable to a Participant (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this Section 9, would
be subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (x) delivered in full, or (y) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in the
receipt by the Participant on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such payments and benefits
may be taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (i)
reduction of cash payments; (ii) reduction of vesting acceleration of equity
awards; and (iii) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.
(b)    All determinations required to be made under this Section 9, including
the reduction payments hereunder and the assumptions to be utilized in arriving
at such determinations, will be made by a public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which will provide detailed supporting
calculations both to the Company and the Participant within fifteen (15)
business days of the receipt of notice from the Company or the Participant that
there has been a Qualifying Termination that may result in a payment that may be
subject to Section 4999 of the Code, or such earlier time as is requested by the
Company, and whose determination will be conclusive and binding upon the
Participant and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.


-5-



--------------------------------------------------------------------------------




The Company and Executive agree to furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this provision. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision. Any determinations by the Accounting Firm with
respect to whether any payments or benefits are subject to reduction under this
Section 9 will be binding upon the Company and the Participant.
10.    Successors; Binding Agreement. This Plan will survive any Change in
Control, and the provisions of this Plan will be binding upon the surviving
corporation, which will be treated as the Company hereunder. The benefits
provided under this Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Participant dies
while any amounts would be payable to the Participant hereunder had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to such person
or persons appointed in writing by the Participant to receive such amounts or,
if no person is so appointed, to the Participant’s estate.
11.    Notice. (i) For purposes of this Plan, all notices and other
communications required or permitted hereunder must be in writing and will be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid
and addressed as follows:
If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.
If to the Company:
Jacobs Engineering Group Inc.
Attention: General Counsel
1999 Bryan Street
Suite 1200
Dallas, Texas 75201
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(a)    A written notice of the Participant’s Date of Termination by the Company
or the Participant, as the case may be, to the other, will (i) indicate the
specific termination provision in this Plan relied upon, (ii)  specify the
termination date (which date shall be not less than thirty (30) nor more than
forty (40) days after the giving of such notice) and (iii) to the extent the
Participant is serving a notice of termination claiming Good Reason, set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment for Good Reason. The failure by the
Participant or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause does not waive any right
of the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights hereunder.
12.    Full Settlement; Resolution of Disputes and Costs.
(a)    In no event will the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment.
(b)    The parties will use good faith efforts to resolve any controversy,
dispute or claim arising out of, or relating to this Plan or the breach thereof.
If, despite their good faith efforts, the parties are unable to resolve such
controversy, dispute or claim through their own efforts, the parties shall
attempt to resolve such disputes


-6-



--------------------------------------------------------------------------------




through mediation, except that this requirement will not apply to any
controversy, claim or dispute under or relating to Section 8 of this Plan. If
such mediation is unsuccessful, or if a claim relates to Section 8 of this Plan
or relates to Section 18 of this Plan (but provided only if the Participant has
fully and timely exhausted the administrative process set out in Section 18 of
this Plan), such controversy, dispute or claim shall be settled exclusively by
arbitration in Texas by one neutral arbitrator (selected by mutual agreement of
the parties) in accordance with JAMS Employment Arbitration Rules and Procedures
(“JAMS Rules”) and subject to the Federal Arbitration Act, 9 U.S.C. Section 1,
et. seq. A copy of the JAMS Rules may be found at
http://www.jamsadr.com/rules-employment-arbitration/ or by searching the
internet for “JAMS Employment Arbitration Rules”. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding anything in
this Plan to the contrary, any arbitrator who adjudicates any dispute,
controversy or claim arising between a Participant and the Company, or any of
their delegates or successors, in respect of any determination by the Company,
or any of its delegates or successors, regarding a Participant’s Qualifying
Termination that occurs after a Change in Control, will apply a de novo standard
of review to any determinations made by such delegate or successor of the
Company. Such de novo standard shall apply notwithstanding the grant of full
discretion hereunder to any such delegate or successor of the Company or
characterization of any such decision by such delegate or successor of the
Company as final, binding or conclusive on any party.
13.    Employment with Subsidiaries. Employment with the Company for purposes of
this Plan shall include employment with any Subsidiary.
14.    Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 3 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Plan), 4, 5, 6 and 8 shall survive the termination of this
Plan.
15.    GOVERNING LAW; VALIDITY. EXCEPT TO THE EXTENT THIS PLAN IS SUBJECT TO
ERISA, THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT. FOR
THE AVOIDANCE OF DOUBT, ANY ARBITRATOR SELECTED IN ACCORDANCE WITH SECTION 12 OF
THIS PLAN SHALL BE BOUND BY AND APPLY DELAWARE’S STATUTE OF LIMITATIONS IN
RESOLVING ANY CONTROVERSY, DISPUTE OR CLAIM ARISING UNDER THIS PLAN.
16.    Amendment and Termination. The Committee may amend or terminate the Plan
at any time without the consent of the Participants; provided, however, that
Participants must be given at least six (6) months’ notice of amendments that
are adverse to the interests of the Participants, including the termination of a
Participant’s participation in the Plan, and provided, further, that any
termination or amendments to the Plan that are adverse to the interests of any
Participant and made in anticipation of a Change in Control will give a
Participant the right to enforce his or her rights pursuant to this Section.
Notwithstanding the foregoing, during the period commencing on a Change in
Control and ending on the second anniversary of the Change in Control, no
Participant’s participation hereunder may be terminated and the Plan may not be
terminated or amended in any manner which is materially adverse to the interests
of any Participant without the prior written consent of such Participant.
17.    Interpretation and Administration. The Plan shall be administered by the
Committee (or any successor committee); provided that the Board may act in lieu
of the Committee. The Committee (or any successor committee) will have the
authority (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan, (iii) to prescribe, amend
and rescind rules and regulations relating to the Plan, (iv) to make all
determinations necessary or advisable in administration of the Plan, (v) to
correct any defect,


-7-



--------------------------------------------------------------------------------




supply any omission and reconcile any inconsistency in the Plan, and (vi) to
delegate its responsibilities and authority hereunder to a subcommittee of the
Committee or an individual executive or collection of executives of the Company.
Actions of the Board or the Committee (or any successor committee) shall be
taken by a majority vote of its members.
18.    Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 11 of this Plan. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Plan, the Participant may notify the General Counsel of
the Company (or the Chief Administrative Officer of the Company where the
Participant submitting the claim is the General Counsel) in writing of a claim
for coverage or benefits. If the claim for coverage or benefits is denied in
whole or in part, the General Counsel (or the Chief Administrative Officer, as
applicable) shall notify the applicant in writing of such denial within thirty
(30) days (which may be extended to sixty (60) days under special
circumstances), with such notice setting forth: (i) the specific reasons for the
denial; (ii) the Plan provisions upon which the denial is based; (iii) any
additional material or information necessary for the applicant to perfect his or
her claim; and (iv) the procedures for requesting a review of the denial. Upon a
denial of a claim by the General Counsel (or the Chief Administrative Officer,
as applicable), the Participant may: (i) request a review of the denial by the
Committee or, where review authority has been so delegated, by such other person
or entity as may be designated by the Committee for this purpose; (ii) review
any Plan documents relevant to his or her claim; and (iii) submit issues and
comments to the Committee or its delegate that are relevant to the review. Any
request for review must be made in writing and received by the Committee or its
delegate within sixty (60) days of the date the applicant received notice of the
initial denial, unless special circumstances require an extension of time for
processing. The Committee or its delegate will make a written ruling on the
applicant’s request for review setting forth the reasons for the decision and
the Plan provisions upon which the denial, if appropriate, is based. This
written ruling shall be made within thirty (30) days of the date the Committee
or its delegate receives the applicant’s request for review unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible, but not later than sixty
(60) days after receipt of the request for review. All extensions of time
permitted by this Section 18 will be permitted at the sole discretion of the
Committee or its delegate. If the Committee does not provide the Participant
with written notice of the denial of his or her appeal within sixty (60) days
after receipt of the request for review by the Committee or its delegate, the
Participant’s claim shall be deemed denied. Any arbitration relating to a
benefit determination under Section 18 of this Plan must be initiated no later
than 18 months after the date the claimant first receives notice of the
Committee’s or its delegate’s benefit determination.
19.    Type of Plan. This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees (i.e., a “top hat”
plan).
20.    Non-Assignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.
21.    Section 409A.
(a)    To the extent a Participant would otherwise be entitled to any payment or
benefit that under this Plan, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A and that
if paid or provided during the six (6) months beginning on the Date of
Termination of a Participant’s employment would be subject to the Section 409A
additional tax because the Participant is a “specified employee” (within the
meaning of Section 409A and as determined by the Company) the payment or benefit
will


-8-



--------------------------------------------------------------------------------




be paid or provided (or will commence being paid or provided, as applicable) to
the Participant on the earlier of the first day of the seventh (7th) month
following the Participant’s Date of Termination or the Participant’s death. In
addition, any payment or benefit due upon a termination of the Participant’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Participant only upon a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
Each severance payment made under this Plan shall be deemed to be a separate
payment, and amounts payable under Section 3 of this Plan shall be deemed not to
be a “deferral of compensation” subject to Section 409A to the extent provided
in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A‑6.
(b)    Notwithstanding anything to the contrary in this Plan or elsewhere, in
the event that a Participant waives the provisions of another severance or
change in control agreement or arrangement to participate in this Plan and such
participation in this Plan is later determined to be a “substitution” (within
the meaning of Section 409A) for the benefits under such agreement or
arrangement, then any payment or benefit under this Plan that such Participant
becomes entitled to receive during the remainder of the waived term of such
agreement or arrangement shall be payable in accordance with the time and form
of payment provisions of such agreement or arrangement.
22.    Certain Reductions; Recoupment. Notwithstanding anything in this Plan to
the contrary, in no event shall any payment or benefit under this Plan be paid,
provided or accrued, if any such payment, provision or accrual would be in
violation of applicable law, rule or regulation (“Applicable Law”). In addition,
to the extent that any provision of Applicable Law or any recoupment policy or
practice of the Company as in effect from time to time requires any payments or
benefits paid (or provided or to be paid or provided) to a Participant to be
forfeited or recouped from the Participant, each such payment or benefit shall
be subject to forfeiture or recoupment, as applicable, and such Participant’s
right to receive or retain each such payment or benefit shall terminate.
23.    Effective Date. The Plan shall be effective as of May 2, 2018.
24.    Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:
(a)    “Annual Incentive Award” means the annual cash incentive bonus awarded to
a Participant by the Company (or its affiliates) from time to time.
(b)    “Base Salary” means the Participant’s annual rate of base salary as in
effect on the Participant’s Date of Termination (or, if greater, the highest
annual rate of base salary during the twelve-month period immediately prior to
the Participant’s Date of Termination).
(c)    “Board” means the Board of Directors of the Company and, after a Change
in Control, the “board of directors” of the surviving corporation.
(d)    “Cause” means the Company’s termination of the Participant’s employment
with the Company following the occurrence of any one or more of the following:
(i)    The Participant is convicted of, or pleads guilty or nolo contendere to,
a felony;
(ii)    The Participant willfully and continually fails to substantially perform
the Participant’s duties with the Company (other than any such failure resulting
from the Participant’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the Participant by
the Chief Executive Officer (or, in the case of the Chief Executive Officer, by
the Board) which


-9-



--------------------------------------------------------------------------------




specifically identifies the manner in which the Board or the Chief Executive
Officer, as applicable, believes that the Participant has not substantially
performed his or her duties;
(iii)    The Participant willfully engages in conduct that is materially
injurious to the Company or its affiliates, monetarily or otherwise;
(iv)    The Participant commits an act of gross misconduct in connection with
the performance of the Participant’s duties to the Company;
(v)    The Participant’s willful violation of any material Company policy; or
(vi)    The Participant materially breaches any employment, confidentiality,
restrictive covenant or other similar agreement between the Company and the
Participant.
(e)    “Change in Control” means the occurrence of any one of the following
events:
(i)    during any period of not more than 24 months, individuals who constitute
the Board as of the beginning of the period (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period, whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or publicly threatened election contest with respect to directors or as a
result of any other actual or publicly threatened solicitation of proxies by or
on behalf of any person other than the Board will be deemed to be an Incumbent
Director;
(ii)    any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then-outstanding securities eligible
to vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this paragraph (b) will not be deemed to be
a Change in Control by virtue of the ownership, or acquisition, of Company
Voting Securities:  (A) by the Company, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities or
(D) pursuant to a Non-Qualifying Transaction (as defined in paragraph (c) of
this definition);
(iii)    the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination: (A) 50% or more of the total
voting power of (x) the entity resulting from such Business Combination (the
“Surviving Entity”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
power, is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Entity or the parent),
is or becomes the beneficial owner, directly or indirectly, of 35% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is


-10-



--------------------------------------------------------------------------------




no parent, the Surviving Entity) and (C) at least a majority of the members of
the board of directors of the parent (or, if there is no parent, the Surviving
Entity) following the consummation of the Business Combination were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies all of the criteria specified in (A), (B) and (C) of this
paragraph (c) will be deemed to be a “Non-Qualifying Transaction”); or
(iv)    the consummation of a sale of 50% or more of the Company’s assets (other
than to an affiliate of the Company); or
(v)    the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control will then occur.
(f)     “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Company” means Jacobs Engineering Group Inc.
(h)    “Date of Termination” means (i) the effective date on which the
Participant’s employment by the Company terminates as specified in a prior
written notice by the Company or the Participant, as the case may be, to the
other, delivered pursuant to Section 11 or (ii) if the Participant’s employment
by the Company terminates by reason of death, the date of death of the
Participant.
(i)    “Disability” means termination of the Participant’s employment by the
Company due to the Participant’s long term disability under the terms of the
long term disability plan of the Company, in effect on the day in question,
whether or not the Participant is covered by such plan.
(j)    “Good Reason” means, with respect to any Participant, the occurrence of
any of the following events without the Participant’s written consent:
(i)    a material reduction and adverse change in the position, duties or
responsibilities of the Participant from those in effect immediately prior to
such change;
(ii)    a reduction by the Company in the Participant’s rate of annual base
salary or material reduction in annual target bonus opportunity, as in effect on
the Effective Date or as the same may be increased from time to time thereafter
(other than a reduction of less than 10% that is applicable to all employees
generally);
(iii)    a relocation of the Participant’s primary work location to a distance
of more than fifty (50) miles from its location as of immediately prior to such
change; or
(iv)    a material breach by the Company (or a successor) of this Plan or any
employment agreement between the Company and the Participant.
provided, however, that such event will not constitute Good Reason under this
Plan unless (1) the Participant provides notice to the Company within thirty
(30) days following the initial existence of an event


-11-



--------------------------------------------------------------------------------




constituting Good Reason, (2) the Company does not remedy such event (if
remediation is possible) within thirty (30) days following the Company’s receipt
of notice of such event, and (3) the Participant separates from service with the
Company within ninety (90) days following the initial existence of such an event
constituting Good Reason.
(k)    “Qualifying Termination” means a termination of the Participant’s
employment with the Company (i) by the Company other than for Cause or (ii)
during the two (2) year period following a Change in Control, by the Participant
for Good Reason. Termination of the Participant’s employment on account of
death, Disability, by the Company for Cause, by the Participant other than for
Good Reason or by the Participant for Good Reason outside of the two (2) year
period following a Change in Control shall not be treated as a Qualifying
Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination other than for Cause in accordance with
subsection (i) of the first sentence herein, or after notice of termination for
Good Reason in accordance with subsection (ii) of the first sentence herein, has
been validly provided shall be deemed to be a Qualifying Termination.
(l)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.
(m)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the final Treasury Regulations issued thereunder.
(n)    “Severance Multiple” means, for each Participant, the multiple set forth
in the applicable table on Exhibit A hereto corresponding to such Participant’s
participation level as determined by the Committee and communicated to the
Participant by the Company.
(o)    “Target Annual Incentive Award” means a Participant’s target Annual
Incentive Award for the fiscal year in which the Participant’s Date of
Termination occurs (or, if greater, the Participant’s target Annual Incentive
Award immediately preceding the Change in Control); provided, however, that in
the event no target Annual Incentive Award has been established for the
Participant for either the fiscal year of termination or the period immediately
preceding the Change in Control, “Target Annual Incentive Award” shall mean the
average Annual Incentive Award paid to the Participant for the three most
recently completed fiscal years before the year of termination.




-12-



--------------------------------------------------------------------------------






EXHIBIT A
SEVERANCE MULTIPLES
Table 1 – Two Year Period Post-Change in Control Qualifying Termination
 
Participation Level
Severance Multiple
 
Base Salary
Annual Incentive
 
Chief Executive Officer Level
2
2
 
Senior Executive Level (non-CEO)
1
1
 



Table 2 - Non-Change in Control Qualifying Termination
Participation Level
Severance Multiple
Base Salary plus Target Annual Incentive Award
Chief Executive Officer Level
1.5
Executive Level (non-CEO)
1








